Citation Nr: 1017927	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus, claimed as flat feet.  

2.  Entitlement to service connection for residuals of a 
right thigh surgery.

3.  Entitlement to service connection for residuals of a 
forehead surgery.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a disability rating in excess of 10 
percent for a low back disability, including mechanical low 
back pain, with a herniated disc at L5-S1.

6.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability, including patella 
tendonitis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1994 until 
May 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The matter has since been transferred 
to the jurisdiction of the RO in Detroit, Michigan.  

The issues of service connection for residuals of a right 
thigh surgery, residuals of a forehead surgery and headaches 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. A final January 2004 rating decision denied service 
connection for bilateral pes planus.  

2.  The evidence associated with the claims file since the 
January 2004 final denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for bilateral pes planus.  

3.  The Veteran failed to report for August 2004, June 2006 
and February 2008 VA examinations concerning his claim for an 
increased disability rating, in excess of 10 percent, for his 
low back disability

4.  The Veteran failed to report for August 2004, June 2006 
and February 2008 VA examinations concerning his claim for an 
increased disability rating, in excess of 10 percent, for his 
right knee disability.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the January 2004 rating decision 
is not new and material; the claim of entitlement to service 
connection for bilateral pes planus is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The claim of entitlement to an increased disability 
rating, in excess of 10 percent, for the Veteran's low back 
disability is denied based on the Veteran's failure to report 
for any of his three scheduled VA examinations.  38 C.F.R. § 
3.655 (2009).

4.  The claim of entitlement to an increased disability 
rating, in excess of 10 percent, for the Veteran's right knee 
disability is denied based on the Veteran's failure to report 
for any of his three scheduled VA examinations.  38 C.F.R. § 
3.655 (2009).






[Continued on the next page]  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the appellant in 
March 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the appellant in 
August 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him that the 
evidence must support a worsening of his disabilities to 
substantiate the claims.  The letter also informed him of 
VA's duty for obtaining pertinent evidence under federal 
control and that it would aid him in obtaining pertinent 
evidence not under federal control, but that it was his 
responsibility to obtain such evidence.  

Moreover, with respect to the Dingess requirements, the 
appellant was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating as this is the premise of the claims.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claims.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements.  Although the last VA 
outpatient treatment records obtained and associated with the 
claims file were from December 2005, the Veteran has not 
indicated that more recent records are relevant to the 
current claims.  Indeed, in the January 2006 Supplemental 
Statement of the Case, the RO indicated that although the VA 
outpatient treatment records indicated complaints of back and 
knee pain, there was not evidence sufficient for rating 
purposes.  The Veteran has not indicated that he continued to 
seek treatment from VA or that there was evidence suitable 
for rating purposes.  Furthermore, as will be indicated later 
in this decision, the Veteran has not indicated that he is 
willing to provide medical evidence, via a VA examination, to 
support this claim that that his disabilities have worsened 
for rating purposes.  As such, the Veteran is not prejudiced 
by the failure to obtain such records.  

The Board notes that the Veteran was provided numerous VA 
examinations in regards to his increased rating claims, but 
that he failed to report for any of his examinations.  
Specifically, he failed to report for VA examinations 
scheduled in August 2004, June 2006 and February 2008.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655.  The Veteran's failure 
to report to these examinations will be considered later in 
this decision.  Furthermore, the Board notes that although 
the Veteran has claimed that his service-connected 
disabilities have worsened in severity, he has not provided 
any evidence to support his claim and has repeatedly failed 
to report for his VA examinations to support his claim.  As 
the Veteran has already been afforded the opportunity to 
attend three VA examinations in regard to his increased 
rating claims, affording the Veteran an additional 
opportunity to attend a VA examination in regard to those 
claims is unwarranted under the circumstances of this case.

In regards to the pes planus claim, in the absence of new and 
material evidence submitted by the claimant, the duty to 
assist is not triggered. See 38 U.S.C. § 5103A(d), (g); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed. Cir. 2003) (Holding that VA need not 
provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 546 
(1996) (Holding that unless the Veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach). 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

The Veteran seeks to reopen a previously denied claim for 
service connection for bilateral pes planus.  A review of the 
record indicates that the Veteran was previously denied 
service connection for that disorder in a January 2004 rating 
decision.  The Veteran did not file a Notice of Disagreement 
and the rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).   

The RO appears to have reopened the Veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the January 2004 rating 
decision consisted of service treatment records, including a 
September 1993 enlistment examination, which indicated that 
the Veteran had moderate pes planus prior to his enlistment 
into service.  The service treatment records generally did 
not indicate that the Veteran complained of bilateral pes 
planus during service.

Following service, the Veteran received a general VA 
examination in August 2003.  The VA examiner noted that the 
Veteran had flatfeet.  The Veteran reported pain on prolonged 
standing and walking, but the examiner found no swelling, 
callus or amputation.  The examiner also noted that x-rays of 
the feet were normal, other than early bilateral calcaneal 
spurs.  

The January 2004 rating decision found that the Veteran's 
enlistment examination revealed that the Veteran had 
bilateral pes planus prior to military service, that he did 
not receive treatment for bilateral pes planus during 
service, and that there was no evidence indicating that the 
condition was aggravated during service.  The RO found that 
there was no objective evidence of worsening of a pre-
existing condition to establish service connection by 
aggravation.  

Subsequent to the January 2004 rating decision, no opinions 
as to the etiology of the bilateral pes planus or whether it 
was aggravated by his service have been provided.  VA 
outpatient treatment records did not indicate complaints of, 
or treatment for, bilateral pes planus.  None of the medical 
evidence of record provided medical opinions as to whether 
the Veteran's bilateral pes planus was aggravated by his 
service.  

Although the evidence submitted since the January 2004 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing 
the Veteran's claimed pre-existing bilateral pes planus was 
aggravated by his service.  The newly submitted medical 
evidence only demonstrates that the Veteran received 
treatment for various disorders by VA.  Additionally, the new 
lay evidence attesting to the Veteran's claim of the 
Veteran's belief that his bilateral pes planus should be 
service-connected is redundant of his earlier statements of 
that belief, but do not provide competent medical evidence 
supportive of his claim.  

The evidence received since the January 2004 rating decision 
does not contain credible medical evidence indicating that 
the Veteran's pre-existing bilateral pes planus was 
aggravated by his service.  Therefore, the additional 
evidence received is not "material" since it does not 
relate to an unestablished fact necessary to substantiate his 
service connection claim and does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection may not be 
reopened. 

Increased Rating Claims

The Veteran essentially contends that both his service-
connected low back disability and right knee disability are 
more severe than the 10 percent ratings previously granted 
him by a January 2004 rating decision.  The January 2004 
rating decision granted the Veteran a 10 percent rating for 
mechanical low back pain with herniated disc at L5-S1 and a 
10 percent evaluation for characteristic painful or limited 
motion.  The January 2004 rating decision also granted 
service connection for tendonitis patella, right knee, with a 
10 percent evaluation for limited and painful motion.  

The Board notes that following the January 2004 rating 
decision, the Veteran did not file a Notice of Disagreement 
and the rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).   The Veteran 
subsequently filed a claim for increased ratings for his 
service-connected low back disability and right knee 
disability in February 2004.  The August 2004 letter from VA 
indicated that VA was working on his increased rating claims.

The record indicates that in conjunction with his increased 
rating claims, VA scheduled the Veteran for VA examinations 
to determine the current extent of the severity of his 
disabilities.  The record indicates that the Veteran failed 
to report to his scheduled VA examinations in August 2004, 
June 2006 and February 2008.

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655. This section provides:

(a) General. When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate. Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. For purposes of this section, the terms 
"examination" and "re-examination" include periods of 
hospital observation when required by VA.

(b) Original or re-opened claim, or claim for increase. When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a re-opened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

As noted in the applicable regulations discussed above, when 
a claimant fails to report for an examination scheduled in 
conjunction with a claim for an increased disability rating, 
the claim shall be denied.  See 38 C.F.R. § 3.655.  That 
section, however, is only effective where (1) entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination, 
and (2) a claimant, without good cause, fails to report for 
such examination, or re-examination. 38 C.F.R. § 3.655(a) 
(2009).

As this is an increased rating claim, it is clear that VA has 
done its part to develop the evidence with respect to the 
Veteran's increased rating claims, in particular by 
scheduling him for three physical examinations.  Any failure 
to develop the claims rests with the Veteran himself.

Moving to (2), failure to report without good cause, no good 
cause has been provided.  Following the initial examination 
the Veteran failed to report for in August 2004, the 
Veteran's representative provided VA a letter, dated in April 
2006, indicating that "The Veteran is ready and willing to 
report for a VA exam."  However, the record indicates that 
despite this claim, the Veteran subsequently still failed to 
report for his VA examinations in June 2006 and February 
2008.  Neither the Veteran nor his representative has 
provided good cause as to why the Veteran did not report for 
those examinations.  Indeed, the April 2006 letter from the 
Veteran's representative indicates the contrary, stating that 
the Veteran would not have a problem going to his VA 
examinations.  Furthermore, neither the Veteran nor his 
representative has explained why he did not report for any of 
his VA examinations, despite the multiple examination 
opportunities provided to him.

Because the Veteran and his representative have not provided 
any reason for the multiple failures to report, the Board 
finds that the "good cause" sufficient to avoid a denial of 
the claim under 38 C.F.R. § 3.655 cannot be established.  
Indeed, the Board notes that when a veteran who is 
represented by counsel elects not to report for a VA 
examination without good cause, this is considered an 
informed choice on the part of the Veteran and counsel and 
the parties have assumed the risks of adverse consequences to 
the claim due to a lack of evidence.  See generally Turk v. 
Peake, 21 Vet. App. 565 (2008). 

The Board further notes that the August 2004 letter to the 
Veteran scheduling his VA examination clearly informed him 
that "It is very important that you report for the 
examination as scheduled on time.  If you fail to report for 
your examination, the VA will consider you claim without 
benefit of evidence from the examination which might be 
material to the outcome of the claim."  Furthermore, the 
March 2005 rating decision noted that the Veteran failed to 
report for his examinations, that evidence expected from the 
examinations for his respective claims might have been 
material to his claims, and that the Veteran has not 
submitted any evidence indicating that the severity of his 
conditions had worsened.  The October 2005 Statement of the 
Case similarly informed the Veteran of the importance of 
evidence that might have been obtained had he reported to his 
VA examinations.

Further, the Veteran was, or should have been, aware of the 
importance and the potential impact a new VA examination 
could have on his increased rating claim, because he and his 
representative indicated that the Veteran was at that time 
willing to have a new VA examination in the letter dated in 
April 2006.  

In short, for the reasons and bases expressed above, the 
Board finds that the Veteran's claims of entitlement to 
increased ratings for his service-connected low back 
disability and right knee disability must be denied per 38 
C.F.R. § 3.655.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The benefits sought on appeal are accordingly denied 
on those bases.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for bilateral pes planus is denied.

An evaluation in excess of 10 percent for a low back 
disability is denied.  

An evaluation in excess of 10 percent for a right knee 
disability is denied.


REMAND

The Veteran contends that he has residuals of a right thigh 
surgery, residuals of a forehead surgery and headaches due to 
service.  As indicated in his February 2004 claim for service 
connection, the Veteran claims that he had surgery on his 
forehead and right thigh in service, and that his headaches 
come from his surgery.

A January 1998 service treatment record indicates that the 
Veteran complained of a headache, in conjunction with a high 
fever.  An April 2001 service treatment record noted that the 
Veteran complained of headaches after what appears to be a 
motor vehicle accident after whereby the Veteran had been hit 
by a truck.  The examiner at that time provided the Veteran 
with head injury instructions and prescribed Motrin.  

Service treatment records dated in March 2003 reveal that the 
Veteran underwent minor surgical procedures to remove lesions 
of the forehead and right posterior thigh.  The examiner 
noted the excision of facial and leg lesions that were 
benign.

An April 2003 service treatment record noted that a scar was 
seen for the incisions to the forehead and left posterior 
thigh and were healing well.  The examiner found no redness 
surrounding the wounds and no surrounding induration.  The 
examiner also noted no purulent drainage.  

The Veteran also had a general VA examination in August 2003.  
The examiner noted scars on the frontal region of the 
Veteran's head, where his cyst had been removed.  The 
examiner made no report regarding any scars of the right 
thigh.

The record does not indicate that the Veteran has been 
afforded VA examinations in regards to his claimed residuals 
of a right thigh surgery, residuals of a forehead surgery, or 
headaches.  The Veteran is competent to say he has such 
disorders.  In view of his documented history, it is credible 
that he may continue to have those claimed disorder, though 
the evidence of record does not currently indicate medical 
documentation of such disorders.  VA examinations should be 
provided to determine whether the Veteran currently has 
residuals of a right thigh surgery, residuals of a forehead 
surgery and headaches, and the nature, extent, onset, and 
etiology of the claimed disorders, to determine whether he 
has any of these disorders due to service.  The VA examiner 
should also consider whether the Veteran has headaches due to 
his in-service surgery, as claimed by the Veteran.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

The Board also notes that there are no post-service private 
or  medical records associated with the claims file relevant 
to the remaining claims on appeal since December 2005.  The 
RO/AMC shall attempt to clarify whether any such records 
exist and if so, attempt to obtain such records.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall contact the 
Veteran to determine whether there are 
any outstanding post-service VA or 
private treatment records since 
December 2005.  If the Veteran responds 
in the affirmative and adequately 
identifies such claimed records, then 
the RO hall attempt to obtain and 
associate with the claims file any 
outstanding records of treatment 
relating to the Veteran's claims.  This 
specifically includes any additional 
records of VA medical records not 
already associated with the claims 
file.  

2.  After the requested medical records 
have been associated with the claims 
file, the RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
residuals of a right thigh surgery 
found to be present.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any residuals of a 
right thigh surgery found to be present 
had its onset in, was aggravated by, or 
is otherwise related to service.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorder, as well as the medical 
evidence of record, including service 
treatment records.  The rationale for 
all opinions expressed should be 
provided in a legible report.

3.  After the requested medical records 
have been associated with the claims 
file, the RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
residuals of a forehead surgery found 
to be present.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any residuals of a 
forehead surgery found to be present 
had its onset in, was aggravated by, or 
is otherwise related to service.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorder, as well as the medical 
evidence of record, including service 
treatment records.  The rationale for 
all opinions expressed should be 
provided in a legible report.

4.  After the requested medical records 
have been associated with the claims 
file, the RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
headaches found to be present.   

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any headaches found 
to be present had its onset in, was 
aggravated by, or is otherwise related 
to service, and specifically including 
whether the Veteran has headaches due 
to any in-service surgeries.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorder, as well as the medical 
evidence of record, including service 
medical records.  The rationale for all 
opinions expressed should be provided 
in a legible report.

5.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefits sought are not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


